Order reversed, with ten dollars costs and disbursements.

Per Curiam:

“ This is not a ‘ difficult and extraordinary case where a defense has been interposed,’ but is * an action brought to foreclose a mortgage upon real property,’ in which the judgment was rendered by default. The estate of the mortgagor is largely insolvent, and is being administered by an assignee for the benefit of creditors. There are many large liens subsequent to the plaintiff’s, and the mortgagor owes a large amount of unsecured debts which must be paid, if at all, out of the *611avails arising from the sale of the mortgagor’s real estate. In such a case an additional allowance (payable in effect by the subsequent incumbrancers and unsecured creditors) should not be granted, under section 3253, unless the labor and expense attending the foreclosure are quite unusual. This case does not come within this rule and the order must he reversed, with ten dollars costs and printing disbursements.”
Hardin, R. J., not sitting.